ACCEPTED
                                                                                                              05-17-01206-cv
                                                                                                   FIFTH COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                           6/7/2018 12:57 PM
                                                                                                                  LISA MATZ
                                                                                                                      CLERK




                                                                                       CASEY C. CAMPBELL
                                                                                          214.665.2053
                                                                                             FILED IN
                                                                                  ccampbell@schellcooley.com
                                                                                     5th COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                   06/07/2018 12:57:48 PM
                                              June 7, 2018                                LISA MATZ
                                                                                            Clerk
Via E-file:
Lisa Matz, Clerk of the Court
Fifth Court of Appeals
George L. Allen, Sr. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658
         Re:    Case No. 05-17-01206-CV; Anita Kane v. Kathy Brady; in the 5th Court of Appeals,
                Dallas County, Texas
                Our File No.: 615.0015
Dear Fifth Court of Appeals:

       Please allow this letter to serve as a brief update on the status of the underlying matter. As
the Court is aware, the matter presently pending before the Fifth Court of Appeals is the denial of
Appellant’s Petition for Writ of Certiorari.

        The original action was filed in small claims court. Defendant filed a special appearance
which was denied. After a trial on the merits, Defendant pursued two appellate procedures: 1) a
typical appeal on the merits of the case in general, including jurisdiction; and 2) an Application for
Petition of Certiorari to specifically contest the jurisdictional issue. While the “typical appeal” was
in the works, the Application for Petition of Certiorari was denied by County Court at Law 5,
presumably on the basis the jurisdictional issue would be handled in the “typical appeal.” In order
to preserve the appellate issue, and in an abundance of caution, Appellant filed her notice appeal on
the denial of the Application for Petition of Certiorari, which is what is currently pending in this
honorable court.

        While the Writ matter has been pending in this court, the County Courts at law have litigated
the “typical appeal.” As a result, Defendant’s special appearance was granted on May 21, 2018 by
County Court at Law 2. A copy of the Order is attached for reference. While the issue before this
Court is “should the Application for Writ of Certiorari been granted,” the issue is tentatively moot
for this case. While the granting of the special appearance has no direct impact on the
appropriateness of the denial of the Application for Writ of Certiorari, the undersigned wanted to
make the Court aware of the special appearance issue in case such would impact its handling of this
matter.

         Thank you for your attention in this matter.

                                                 Sincerely,

                                                 Casey C. Campbell
                                                 Casey C. Campbell

                                   214.665.2000 MAIN C 214.754.0060 FAX
                         5057 Keller Springs Road C Suite 425 C Addison, Texas 75001
Fifth Court of Appeals
June 7, 2018
Page 2


CCC/kc
505003.1
Enclosure

cc:
        Via E-file:
        Charles E. (Chuck) Woods
        Mastrogiovanni, Mersky & Flynn, P.C.
        2001 Bryan St., Ste. 1250
        Dallas, TX 75201

        Susan C. Cooley
        Cheryl Chollar
        Schell Cooley LLP
                                     CAUSE NO. CC-18-00890—B

KATHY BRADY                                             §           IN   THE COUNTY COURT
                                                        §
                                                        §
        Plaintiff,                                      §
                                                        §           AT LAW NO.     2
vs.                                                     §
                                                        §
ANITA KANE                                              §
                                                                                           .«

                                                        §
        Defendant.                                      §           DALLAS COUNTY, TEXAS

              ORDER GRANTING DEFENDANT’S SPECIAL APPEARANCE

        On Aggieﬂﬂﬂ', a heanng          by   this   Court on the Defendant’s Special Appearance and aﬁer
consideration of the evidence presented this Court enters the following:


        Defendant Anita Kane’s Special Appearance            -   GRANTED.

IT IS   THEREFORE, ORDER, ADJUDGED AND DECREED                              that the Defendant’s   Special
Appearance   is   granted. All relief not expressly granted herein is denied.




                  SIGNED on thisJ      e.ggf’zois.




                                                                  iSDGE PRESﬁigG




                                                                                         CC- 18—00890~   B
                                                                                         808A
                                                                                         ORDER — SPECIAL APPEARANCE
                                                                                                                      .J


                                                                                        Iiﬂ‘liﬂiﬂmumu